Case 1:18-cv-01346-SEB-MPB Document 86 Filed 09/30/20 Page 1 of 11 PageID #: 1591




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 JACKSON COUNTY BANK,                   )
                                        )
                   Plaintiff,           )
                                        )
                v.                      )                No. 1:18-cv-01346-SEB-MPB
                                        )
 MATHEW R DUSABLON,                     )
                                        )
                   Defendant.           )
                                        )
                                        )
 MATHEW R DUSABLON,                     )
                                        )
                     Counter Claimants, )
                                        )
 v.                                     )
                                        )
 JACKSON COUNTY BANK,                   )
                                        )
                    Counter             )
 Defendants.
                                        )


               ORDER ON MOTION FOR ATTORNEYS’ FEES & COSTS

         On February 12, 2020, we ordered Jason M. Smith, attorney for the defendant, to

  pay Plaintiff’s attorneys’ fees and costs associated in responding to Defendant’s Motion

  for Relief and Motion for Evidentiary Hearing as well as those costs and fees incurred in

  relation to briefing two motions for sanctions. Now before the Court are Plaintiff’s

  itemized petition, [Dkt. 82], Defendant’s response to it, [Dkt. 83], and Plaintiff’s reply,

  [Dkt. 84].



                                                1
Case 1:18-cv-01346-SEB-MPB Document 86 Filed 09/30/20 Page 2 of 11 PageID #: 1592




                                           Background

         A brief review of how this case reached its current posture will be helpful to a full

  understanding of our rulings.

         On February 28, 2018, Plaintiff Jackson County Bank initiated this action in

  Jackson Superior Court I (Indiana) charging Defendant with breach of a covenant not to

  compete, breach of fiduciary duty, and other business torts under state and common law.

  [Dkt. 1, Ex. A]. On May 2, 2018, Defendant removed this case from the Jackson Superior

  Court I, purportedly invoking our subject matter jurisdiction pursuant to 28 U.S.C. §

  1331. Plaintiff promptly sought a remand on May 11, 2018, based on the obvious

  deficiencies in Plaintiff’s complaint, that it included only state law claims and there was

  no diversity of citizenship. [Dkt. 9, 10]. We agreed with Plaintiff and rejected

  Defendant’s attempt to invoke federal question jurisdiction because the case indisputably

  did not arise under federal law. [Dkt. 19]. Noting that Defendant's failings were many in

  having sought removal, to wit, that he had ignored long-standing principles regarding the

  well-pleaded complaint rule, raised "obviously deficient arguments," and buried the

  relevant question of whether Plaintiff’s complaint was a creature of federal law under a

  "blanketing snowfall' of explanations as to why federal law was relevant, our Remand

  Order held that "clearly established law demonstrated that [Defendant] had no basis for

  removal," thereby rendering the removal "objectively unreasonable." [Id. at 15.]

         Accordingly, we awarded Plaintiff a reimbursement of its costs and fees incurred

  because of the wrongful removal, the impropriety of which “was not a close question."

  [Id. at 16]. We directed Plaintiff to submit a list of specific costs and fees for

                                                 2
Case 1:18-cv-01346-SEB-MPB Document 86 Filed 09/30/20 Page 3 of 11 PageID #: 1593




  reimbursement, which it timely did. [Id. at 17, Dkt. 22]. Defendant objected to Plaintiff’s

  assessment of costs as well their reasonableness. After careful review, we entered an

  Order on Plaintiff’s Petition for Costs and Fees (“Fees Order”) on July 19, 2018,

  requiring Defendant to pay to Plaintiff the amount of $9035.61, comprised of $8776.00 in

  attorney fees and $259.61 in costs. [Dkt. 25.]

         On August 20, 2018, Defendant filed a Notice of Appeal challenging our Remand

  Order as well as the Fees Order. [Dkt. 26.] On February 6, 2019, the Seventh Circuit

  dismissed the appeal, stating: “An order remanding a case to the State court from which it

  was removed is not reviewable on appeal or otherwise.” [Dkt. 32]. The Seventh Circuit,

  however, did review and affirm our award of costs and fees, holding as follows: "We find

  no abuse of discretion, as we agree that [Defendant] lacked an objectively reasonable

  basis to remove this case to federal court. The impropriety of removal, as the district

  court observed, was 'not a close question.'" The Seventh Circuit added to the fees award

  in favor of Plaintiff by ordering the reimbursement to Plaintiff-Appellee of its costs and

  fees incurred in defending the appeal.

         Both our Remand Order and the Seventh Circuit’s affirmance thereof included

  detailed explanations as to the reasons the removal of this matter was objectively

  unreasonable. Still not convinced, Defendant filed a Motion for Relief from our Fees

  Order, [Dkt. 42], pursuant to Federal Rule of Civil Procedure 60(b)(3), arguing that

  Plaintiff had intentionally concealed relevant contracts that "make it clear that the claims

  asserted by the Plaintiff in their [sic] Complaint do contain federal questions of law, and

  as such, [Defendant did] objectively have a reasonable legal basis for filing to have this

                                                3
Case 1:18-cv-01346-SEB-MPB Document 86 Filed 09/30/20 Page 4 of 11 PageID #: 1594




  matter removed to federal court and he should not have had attorney fees and costs

  awarded against him."

         Apparently frustrated by Attorney Smith’s continued litigiousness in filing the

  Motion for Relief, Plaintiff moved for an award of sanctions against him, arguing that

  the motion consisted of unsubstantiated claims of fraud. Plaintiff requested an order that,

  in relevant part, awarded reimbursement of Plaintiff attorneys’ fees, costs, and expenses

  associated with filing its Motion for Sanctions and responding to Defendant’s Motion for

  Relief. [Dkt. 48]. Attorney Smith next requested an evidentiary hearing on his Motion for

  Relief, prompting Plaintiff to file a second Motion for Sanctions asserting that the Motion

  for Evidentiary Hearing suffered from the same deficiencies as the Motion for Relief and

  seeking an additional award of its attorneys’ fees, costs, and expenses. [Dkt. 62, 68].

         On December 26, 2019, we denied the Motion for Relief on various grounds, [Dkt.

  75], holding that Defendant had not shown that the contracts were "intentionally

  concealed." In point of fact, the record established that they had been properly produced

  in the ordinary course of discovery. Even if these contracts had been withheld, they did

  not provide an objectively reasonable basis for removal. Lacking any legal analysis

  supporting his subject matter jurisdiction theory, we found that Attorney Smith had

  simply recapitulated his legally deficient arguments, all of which had previously been

  rejected by this Court and the Seventh Circuit. Indeed, his briefing consisted of

  overheated, exaggerated, and unfounded accusations against Plaintiff and its counsel. [Id.

  at 9-11]. Besides those deficiencies, the Motion for Relief also untimely. [Id. at 12].



                                                4
Case 1:18-cv-01346-SEB-MPB Document 86 Filed 09/30/20 Page 5 of 11 PageID #: 1595




         We also denied Attorney Smith's requested evidentiary hearing, noting that his

  briefing did "little to convince us that Defendant can establish a legitimate basis for his

  belief that subject matter jurisdiction existed." [Id. at 10]. Additionally, the Motion for

  Evidentiary Hearing was another version Attorney Smith's ongoing tirade against

  Plaintiff, its counsel, and the state court. In sum, both motions were riddled with

  irrelevant facts, erroneous legal theories, and exaggerated, overheated rhetoric. [Id. at

  10].

         Both motions for sanctions were referred to the Magistrate Judge for a Report and

  Recommendation, which we adopted in full on February 12, 2020. Consistent with the

  Magistrate Judge's recommendations, we granted Plaintiff’s Motions for Sanctions

  against Attorney Smith, pursuant to Federal Rule of Civil Procedure of 11 and 28 U.S.C.

  § 1927. In relevant part, we ordered Attorney Smith to pay Plaintiff’s attorneys’ fees and

  costs associated with the briefing of both motions for sanctions and in responding to the

  Motion for Relief and Motion for Evidentiary Hearing. Plaintiff’s counsel timely filed its

  petition setting forth its costs and fees, which is now ripe for decision

                                            Discussion

         Plaintiff requests $48,596.50 in fees, representing 90.9 hours of attorney time

  expanded by two partners and one associate. The lead partner’s rate was $410.00 per hour

  throughout 2019 but was increased to $425 in 2020. The hourly rate for the second

  partner as well as the associate are $350 and $250, respectively. 1 Plaintiff also requests a


  1
   Attorney Smith does not challenge Plaintiff’s counsels’ hourly rates, and we find them
  reasonable for lawyers of similar experience practicing in Indianapolis.
                                                 5
Case 1:18-cv-01346-SEB-MPB Document 86 Filed 09/30/20 Page 6 of 11 PageID #: 1596




  payment of $356.82 to cover its research costs. The total requested award is, therefore,

  $48,953.32. Attorney Smith objects to this award on the grounds that it is excessive.

         Attorney Smith's primary argument in support of the claimed excessiveness is

  "[in] light of the fact that [the] activities in question were all done to avoid a four (4) hour

  evidentiary hearing[.]" Attorney Smith, apparently having absorbed nothing from our

  prior orders explaining the many reasons his various motions were meritless, opines that

  he was entitled to an evidentiary hearing to "prove the veracity of the statements in the

  Motion for Relief[.]" He therefore requests that the fees award be limited only to those

  fees that would have been incurred in participating in an evidentiary hearing, somewhere

  he estimates in the ballpark of $5000-$7500.

         We have invested enough judicial time and attention addressing Attorney Smith's

  unfounded request for an evidentiary hearing. We will not repeat those efforts. Attorney

  Smith was not and is not entitled to the relief he requests. Accordingly, no such limit will

  be imposed by the Court on Plaintiffs' award of fees.

         As an alternative request, Attorney Smith proposes other grounds for reducing the

  amount of the allegedly excessive fees petition. He objects to the fees assessed by

  Plaintiff's lead attorney, Debra Mastrian, for research dealing with Attorney Smith's

  instances of unprofessional conduct. One such case, Matter of the Unsupervised Estate of

  Leona Mae Brumett, involving Attorney Smith, included a Motion for Relief, which

  Plaintiff has characterized as similarly deficient to the one in our case. In another case, In

  the Matter of the Kazluaski Family Living Trust, Attorney Smith reportedly accused the

  trial judge of bias and prejudice, similar to criticisms he has leveled here against the state

                                                 6
Case 1:18-cv-01346-SEB-MPB Document 86 Filed 09/30/20 Page 7 of 11 PageID #: 1597




  court judge. In the third matter, Penner v. Penner, Attorney Smith's client wound up be

  the subject of sanctions.

         We agree that Plaintiff's counsel is not entitled to recover for the fees generated in

  connection with this research. Accordingly, we shall deduct $2,009.00 from the fees

  request related to this research. 2

         Attorney Smith also objects to fees related Plaintiff's counsels' "communications

  with the Court in [his] absence," which communications, he says, create an appearance of

  impropriety. Attorney Smith's objections on this point are without merit. On three

  occasions, Plaintiff's counsel reportedly contacted and spoke to either the undersigned's

  Courtroom Deputy or to the Magistrate Judge's Courtroom Deputy or to a paralegal about

  non-substantive issues, such as the schedule for filing a response brief. These

  communications were in no way violative of Attorney Smith's "due process rights under

  the Fourteenth Amendment."

         Attorney Smith objects as well to Plaintiff's request to reimburse fees for three

  attorneys on the grounds that, if his motions were as flawed and unsubstantial as Plaintiff

  insists, only one attorney would have been required. He thus seeks a reduction in the fees

  to cover the investment of only the lead partner. He also argues that he should not be

  responsible for the costs related to the first Rule 11 Warning Letter and Motion for

  Sanctions on the grounds that they "effectively negated each other while duplicating his


  2
   Research on this issue is included in a list of tasks performed by Plaintiffs' counsel. Plaintiff's
  counsel represents that only a small portion of this time was associated with researching
  Attorney Smith's past cases. However, we are unable from what was submitted to differentiate
  between the time spent on each of the various tasks.
                                                    7
Case 1:18-cv-01346-SEB-MPB Document 86 Filed 09/30/20 Page 8 of 11 PageID #: 1598




  expenses." 3 We are not persuaded that the number of attorneys was excessive (Attorney

  Smith has received assistance from other attorneys at his firm), and fail to understand

  Attorney Smith's argument that the Rule 11 Letter and Motion "negated" one another

  while "duplicating" his expenses. We nonetheless do conclude that Plaintiff's overall fess

  request is unreasonably high. 4

         To illustrate: Plaintiff's counsel expended 24.8 hours briefing the motion for relief,

  46.3 hours briefing the first motion for sanctions, 5 15.9 hours briefing the motion for

  evidentiary hearing, and another 30.7 hours briefing the second motion for sanctions. The

  the number of hours spent on briefing the latter two motions is out of line given that that

  they generally recapitulate arguments articulated in earlier briefing. At least a third of the

  briefing on the motion for evidentiary hearing, which was primarily completed by

  partners, is repetitive of earlier briefing. Similarly, two partners invested 30.7 hours

  briefing the second motion for sanctions, even though no fewer than nine of the twenty-

  five pages of this briefing were substantially identical to earlier briefs. While we concede




  3
    Attorney Smith also argues we should deduct all fees related to the first Rule 11 Warning Letter
  and Motion for Sanctions because they "failed to provide Attorney Smith with any benefit."
  Presumably Attorney Smith is referencing his prior argument that Plaintiff's counsel failed to
  provide him a proper warning before moving for sanctions. We have previously rejected this
  argument.
  4
    In fact, we found Plaintiff's first fee petition to be unreasonably high in our July 19, 2018 Fees
  Order, wherein we reduced Plaintiff's request award of attorneys' fees from $19,712.00 to
  $8776.00. [Dkt. 25].
  5
    We are not concerned with the quantity of hours dedicated to these first two motions, given the
  extent of the issues and allegations raised in Attorney Smith's motion for relief, particularly the
  numerous groundless accusations of misconduct launched by Attorney Smith at Plaintiffs'
  counsel and other members of the bar, as well as the prolonged, extensive briefing necessitated
  in responding to Attorney Smith's prolix filings.
                                                   8
Case 1:18-cv-01346-SEB-MPB Document 86 Filed 09/30/20 Page 9 of 11 PageID #: 1599




  that Attorney Smith's filings were hardly models of clarity, none contained complex legal

  questions warranting such extensive research and writing.

         For these reasons, we shall strike from the overall fees request 5.3 hours spent

  responding to the motion for evidentiary hearing. These deductions are proportionate to

  the three attorneys: 1.2 hours will be reduced from the time billed by Attorney Traylor at

  the rate of $250.00 and from Attorney Overholt at the rate of $350.00, and 2.9 hours from

  Attorney Mastrian at the rate of $410.00. The total reductions therefore is $1909.00. For

  similar reasons and in similar fashion, we will deduct 11.1 hours from the time spent on

  the second motion for sanctions, resulting in a reduction of 4.4 hours reduced from time

  billed by Attorney Overholt at a rate of $350.00 and 6.7 hours billed by Attorney

  Mastrian, with .6 of those hours billed at a rate of $425.00 and 6.1 billed at a rate of

  $410.00. The total award for the time billed in briefing the second motions for sanctions

  will be reduced by $4296.00

         We also will strike .6 hours from the time billed by Attorney Mastrian, with .2 of

  those hours billed at a rate of $410.00 and .4 billed at a rate of $425.00 (for a reduction of

  $252.00), which time has not been tied to any particular motion.

         Finally, we will strike 7.8 hours from the time billed by Attorney Mastrian at a

  rate of $425.00 for reviewing the Magistrate Judge's Report and Recommendation and

  responding to Attorney Smith's objections, which amounts to a reduction of $3315.00.

  Though these filings were related to the motions for sanctions, attorney fees were not

  awarded for the time spent on these tasks.



                                                9
Case 1:18-cv-01346-SEB-MPB Document 86 Filed 09/30/20 Page 10 of 11 PageID #: 1600




         In sum, based on these reductions, Plaintiff's fees request shall be reduced by

  $11,781.00. Plaintiff's counsel is thus entitled to a payment by Attorney Smith in the

  amount of $36,815.50, plus an additional reimbursement of costs in the amount of

  $356.82.

                                       CONCLUSION

         For the reasons explained above, Plaintiff's Motion for Attorneys' fees [Dkt. 82] is

  granted with adjustments. Attorney Smith is ordered to pay to Plaintiff the total sum of

  $37,172.32, computed on the basis of $36,815.50 in attorneys' fees and $356.82 in costs.

  Payment shall be made forthwith and without delay.

         IT IS SO ORDERED.



        Date:
                     9/30/2020                     _______________________________
                                                    SARAH EVANS BARKER, JUDGE
                                                    United States District Court
                                                    Southern District of Indiana




                                              10
Case 1:18-cv-01346-SEB-MPB Document 86 Filed 09/30/20 Page 11 of 11 PageID #: 1601




  Distribution:

  W. Brent Gill
  SMITH LAW SERVICES PC
  wbrentgill@comcast.net

  Debra Ann Mastrian
  SMITHAMUNDSEN LLC (Indianapolis)
  dmastrian@salawus.com

  Suzannah Wilson Overholt
  SMITHAMUNDSEN LLC (Indianapolis)
  soverholt@salawus.com

  Jason M. Smith
  SMITH LAW SERVICES, P.C.
  jason.smith@smithlawservices.com




                                        11
